DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7 are canceled.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-17 in the reply filed on March 17, 2021 is acknowledged.
Claims 8-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.
Information Disclosure Statement
	The IDS received on November 18, 2019 and March 31, 2020 are proper and are being considered by the Examiner.
Drawings
	The drawings received on November 1, 2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is indefinite because while the claim is drawn to a product (i.e., a kit), the claim embeds its method of use in the claim.
The Federal Circuit decided an issue of first impression in that Court - whether a patent claim that covers both an apparatus and method of use of that apparatus passes muster under 35 USC §112, para. 2 (indefiniteness). Defending its "1-click system," Amazon won a summary judgment ruling of invalidity, IPXL Holdings, LLC v. Amazon.com, Inc., 333 F. Supp. 2d 513 (E.D. Va. 2004), which the Federal Circuit affirmed in part, 2005 U.S. App. LEXIS 25120.
After upholding the district court's claim constructions and affirming the finding that all but one of the asserted claims were anticipated, the Federal Circuit next affirmed the summary judgment of invalidity (for indefiniteness) for the remaining asserted claim, which read:
25. The system of claim 2 [including an input means] wherein the predicted transaction information comprises both a transaction type and transaction parameters associated with that transaction type, and the user uses the input 

Claim 25 on its face is directed to a "system." However, it also recites use steps ("the user uses the input means to ...change the predicted transaction information ... ") This claim was found indefinite by the district court.
	Thus, for the above reasons, instant claim 15 is indefinite.
	Claim 16 is indefinite because there appears to be no difference in the breadth of the claim between the claim and its parent claim 15.  Claim 15 already defines the structure of an “adapter barcode primer” in its intended usage step (b), as having, “from 5’ to 3’ direction, an adapter region, a barcode region and an annealing region that anneals at the 3’ end of the ROI” that which is extendable therefrom connoted by the intended usage step that recites, “performing a single round of extension”.  While claim 15 recites the structure of the subject-primer in its intended usage which was deemed indefinite in its practice, the structure disclosed is deemed limiting as the same named primer is enclosed in the kit of reagents.
	Therefore, claim 16 that reiterates the structure of the adapter barcoded primer does not appear to add any additional limitation than that which is already present in the parent claim.
	Claims 16 and 17 are also indefinite by way of their dependency on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bramlett et al. (US 2019/0323091 A1, published October 2019, priority June 2015).
A product is solely defined by its physical attributes and not its recited intended usages absent said recited intended usages necessarily require a structural distinction.

    PNG
    media_image1.png
    430
    698
    media_image1.png
    Greyscale
With regard to claims 15 and 16, Bramlett et al. disclose a method requiring the below depicted reagents (reproduced from Figure 1A):
As seen, the top left primer (i.e., UA-1/tag1) is a structural equivalent of the adapter barcode primers, comprising from 5’ to 3’ direction, an adapter region (see UA-1 region, see also, “a first universal adaptor”, section [0755]), a barcode region (“a first tag”, section [0755]; “adaptor includes at least one barcode sequence, universal sequence…”, section [0825]), and an annealing region that anneals at 3’ end of the ROI (any target sequence to be amplified is a region of interest and the primer must 
	As it regard to a kit of these reagents, the artisans clearly express that the reagents are envisioned to be packaged into a kit (kits … for detecting generic variants, …” [0202]).
	With regard to claim 17, the forward adapter amplifier primer (i.e., the solid arrow on the left side shares a region of homology with the adapter region of the adapter barcoded primer.
	Therefore, the invention as claimed is deemed anticipated by Bramlett et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0096277 A1, published May 22, 2003).

    PNG
    media_image2.png
    323
    739
    media_image2.png
    Greyscale
With regard to claims 15 and 16, Chen teaches a method employing the below depicted reagents (from Figure 2B):
As seen, primers 10A (or 10B) is a structural equivalent to the adapter barcoded primer comprising from 5’ to 3’ direction, an adapter region, a barcode region, and an annealing region that anneals at 3’ end of the ROI (see the 5’ region of the primers, wherein in Figure 1, this region is split into two separate sections 15 and 16, wherein section 16 is disclosed as being an artificial sequence designed to facilitate the second level PCR amplification”, section [0032]; and section 15 is disclosed as being “coupling element … [which] contains sequences which ‘tag’ the element as unique for a given allele”, thus equivalent to molecular barcode; and 3’ region being “specific for the region of interest).
The 20A arrow primer that anneals to the 5’ region of 10A primer (for example) is a structural equivalent to the “forward adapter amplifier primers”.  The primer 32 on the right top side is a structural equivalent to the adapter reverse primer; and the solid arrow 40 annealing to the 5’ region of the primer 32 is a structural equivalent to the reverse adapter amplifier primer.

	With regard to claim 17, the forward adapter amplifier primer (i.e., the solid arrow 20A on the left side shares a region of homology with the adapter region of the adapter barcoded primer of 10A (see also, “element 16 is an artificial sequence designed to facilitate the second level of PCR amplification; it has sequences identical to those of the secondary forward primers”, section [0032]).
	Chen does not explicitly disclose a kit of reagents containing all of the reagents employed in the disclosed method.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to package the reagents of Chen into a kit in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
Therefore, the invention as claimed is deemed prima facie obvious over Chen.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 26, 2021
/YJK/